Citation Nr: 1411475	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-49 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Veteran provided an authorization and consent form for the RO to obtain the records from his cardiologist, Dr. A.T., from whom the Veteran had been receiving treatment since August 1989.  The Veteran specifically stated that the relevant records covered the period from June 2011 to the present.  While the Veteran most recently requested these records in conjunction with his ischemic heart disease claim, he had previously indicated that these records would be relevant to his other claims, and a portion of the records, dating from August 1989 to January 1990, were associated with his claims file in February 2008.  

Although the Veteran stated that the most pertinent records from Dr. A.T. were dated from June 2011 to the present, the RO has only ever requested Dr. A.T.'s records for the month of August 1989.  Given that the RO has only obtained Dr. A.T.'s records from August 1989 to January 1990, it must additionally request the records covering the period from January 1990 to the present. 

The RO should also obtain any outstanding, pertinent VA treatment records and associate them with the claims file.  The most recent VA treatment notes of record are from July 2013. 

A March 2008 VA examination report indicated that the Veteran's hypertension was first diagnosed in 2004.  The examiner opined that it was less likely than not that the Veteran's hypertension was related to diabetes.  He based his opinion on the reasoning that there was no medical literature stating that diabetes causes hypertension.  

In a February 2014 Appellate Brief, the Veteran's representative provided links to two online articles indicating that diabetes and high blood pressure frequently occur together and are closely-related diseases.  

The March 2008 VA examiner did not address whether the Veteran's hypertension was caused by his coronary artery disease, and he did not address whether hypertension was aggravated by either diabetes mellitus, or coronary artery disease, or the aggregate of these disabilities.   

The Veteran's representative also provided links to additional online articles discussing the relationship between coronary heart disease and hypertension. 

A March 2011 VA examination report addressing ischemic heart disease included a diagnosis of hypertension, but did not address whether the hypertension was related to any of the Veteran's other service-connected disabilities.  A July 2013 VA cardio examination also did not address the secondary service connection issues.  

In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the Veteran's disability claim, i.e., whether he has a disability that was caused or aggravated by one or more of his service-connected disabilities, the Board finds that obtaining such an opinion is necessary to adjudicate this appeal.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment notes currently of record are dated July 2013. 

2.  Request the Veteran's treatment records from Dr. A.T. for the period covering January 1990 to the present.  Provide the Veteran with the appropriate authorization for release form, if needed. 

Make at least TWO (2) attempts to obtain these treatment records from Dr. A.T.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

3.  After the above development is completed, send the Veteran's claims file to an appropriate cardiologist or other medical internist to prepare a VA addendum opinion. 

Request that the examiner review the claims file, and, if deemed necessary, conduct an appropriate VA examination of the Veteran regarding his hypertension. 

The examiner must answer ALL of the following questions:

A) Is it at least as likely as not that hypertension was caused by the Veteran's service-connected coronary artery disease?

B) Is it at least as likely as not that hypertension was caused by the Veteran's service-connected diabetes mellitus?  

C) Is it at least as likely as not that hypertension was caused by the aggregate of the Veteran's service-connected disabilities, including both coronary artery disease and diabetes mellitus?  

D) Is it at least as likely as not that hypertension was AGGRAVATED by the Veteran's service-connected coronary artery disease?

E) Is it at least as likely as not that hypertension was AGGRAVATED by the Veteran's service-connected diabetes mellitus?

F) Is it at least as likely as not that hypertension was AGGRAVATED by the aggregate of the Veteran's service-connected disabilities, including both coronary artery disease and diabetes mellitus?   
 
The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.

If the examiner finds that the Veteran's hypertension is aggravated (permanently worsened) by any of his service-connected disabilities, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the other service-connected disabilities.

The examiner should specifically address the online articles cited in the February 2014 Appellate Brief that suggest a relationship between hypertension and diabetes mellitus and a relationship between hypertension and heart disease. 

The examiner must provide an explanation for all opinions expressed.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


